Title: Enclosure: Schedule D, [31 December 1789]
From: Nourse, Joseph
To: 


SCHEDULE D
An Estimate of all the Interest Which Will Accrue on the Domestic Debt of the United States, From Its Formation to the 31st December 1790, of Such Partial Payments As Have Been Made on Account Thereof, and of the Balance Which Will Remain to be Provided for, to Pay Up the Interest Fully to That Period.





Dollars.
 Cts.


The total amount of interest arising on the loan-office debt, from the opening of the several offices in 1776, to the 31st of December, 1790,


9,534,478



The total amount of interest arising on the army debt, from the several periods of its drawing interest, to the 31st December, 1790,


5,105,099



The total amount of interest arising on certificates issued by the thirteen state commissioners, estimated at


2,146,799



The total amount of interest arising on certificates issued by the commissioners for the commissaries, quarter-masters, marine, cloathing and hospital departments, estimated at


737,338



The total amount of interest arising on the debt registered at the treasury, estimated at


366,646



The total amount of interest on debts entered in the treasury books, but for which certificates have not been issued by the Register, so as to become a part of the registered debt, estimated at


   83,936





Total
17,974,296




Dollars.
 Cts.





From this total amount of interest, the following deductions are to be made, viz So much paid on the loan-office debt, in old emission, equal to
372,368.
 30




In new emissions, as specie,
39,433.
 49




In bills of exchange, as ditto,
1,663,992





So much paid by the several states in indents, paid into the treasury on account of their quotas on the existing requisitions of the late Congress,
2,244,231.
 31




So much paid by the state of New-Jersey to their own citizens, on the domestic debt, not included in the schedule of taxes,
424,442.
 22




So much paid by the state of South-Carolina, being two years interest on 222,465 dollars, and 9–90ths, the amount of certificates issued to the line of that state, at 6 per cent. is
26,695.
 73




Total amount of Interest paid,
4,771,163.
  5




Deduct three years interest, estimated in the foregoing, on 960,915 dollars, and 42–100ths, being so much of the capital of the domestic debt received in payment for lands and other public property,
172,964.
 75




Total amount of deductions,
4,944,127.
 80


Leaves a balance of thirteen million and thirty thousand one hundred sixty-eight dollars, and 20 cents, which will accrue on the domestic debt, and for which provision is to be made to pay the interest fully up to the 31st December, 1790,
13,030,168.
 20


It is to be observed, that as the certificates which have been issued for the principal of a debt of more than twenty-seven millions of dollars, are in themselves exceedingly numerous; and that as those several certificates bear an interest from different periods, it has not been practicable to form a statement of arrearages, but by ascertaining in the most accurate manner, the different periods of time from which the several parts of the domestic debt bear interest, and therefrom calculating the interest to 31st December, 1790.

Treasury Department, Register’s Office, 31st December, 1789.
Joseph Nourse, Register.
